DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Continued Examination Under 37 CFR 1.114
II.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 23, 2020 has been entered.
 
Allowance
	III.	Claims 1-7 and 9-17 are allowed.

Reasons for Allowance
IV.	The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed because Pogorelik and Jampani do not teach outputting a locationing override, wherein the locationing override causes the location of the mobile device associated with the first location information to be updated to that of the charge location.
Claims 2-7 and 9-12 are allowed based on their dependence on allowed independent claim 1.
Claim 13 is allowed because Pogorelik and Jampani do not teach updating, via the locationing server, the location of the mobile device based on the charge signal and/or the characteristic of the 
Claims 14-16 are allowed based on their dependence on allowed independent claim 13.
Claim 17 is allowed because Pogorelik and Jampani do not teach wherein one or more of the venue locationing server and the mobile device is configured to: output a locationing override associating the mobile device with the charge location, and wherein venue locationing server is further configured to update a location of the mobile device based on the locationing override such that the location of the mobile device is updated to that of the charge location.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
V.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGE ENG can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRANDON J MILLER/Primary Examiner, Art Unit 2647                                                                                                                                                                                                        
January 13, 2021